Notice of Pre-AIA  or AIA  Status
The present application, filed on or after July 13, 2020, is being examined under the first inventor to file provisions of the AIA .

Detailed action 
Claims 1-20 are pending and are being considered.
Claims 1-2, 4-6, 9-12, 14-17 and 19 have been amended.

Response to Double Patenting
	The Non-statutory double patenting on claims 1-20 will be withdrawn once terminal disclaimer is filed.  
Response to 103 
	Applicant’s arguments filed on 12/09/2021 have been fully considered and are persuasive but are moot in view of new grounds of rejection. The argument do not apply to the current art being used.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-17 of U.S. Patent No. 10764055 in view of Parmelee et al (hereinafter Parmelee) (US 20100116877) and further in view of Beddow et al (hereinafter Beddow) (US 20140172602).

Current Application 16/927,943
Patent Application 10764055
Claim 1:   A system comprising: at least one kiosk of a cluster of kiosks, wherein the at least one the first set of user input values comprising a first biometric reading; generating an encryption key based on at least one user input value of the first set of user input values; generating encrypted information based on the encryption key, wherein the information encrypted using the encryption key comprises authentication information associated with a remote user record stored in a remote server; updating a local user record based on the first biometric reading; storing the encrypted information in association with the local user record in one or more kiosks of the cluster of kiosks; obtaining a second set of user input values comprising a second biometric reading and second user input value; sending, without accessing the Internet, a message to at least one other kiosk of the cluster of kiosks via the local area network, wherein the message is generated based the second biometric reading; retrieving, without accessing the Internet, the encrypted information from at least one other kiosk of the cluster of kiosks via the local area network based on the second biometric reading of the message; generating a decryption key based on at least one user input value of the second set of user input values; decrypting the encrypted information based on the decryption key; and retrieving a record value from the remote user record based on the authentication information decrypted from the encrypted information using the decryption key.



generating an encryption key based on at least one user input value of the first set of user input values; generating encrypted information based on the encryption key, wherein the information encrypted using the encryption key is associated with a remote user record stored in a remote server; updating a local user record based on at least one user input value of the first set of user input values; storing the encrypted information in association with the local user record in one or more devices of the cluster of devices; obtaining a second set of user input values comprising a second biometric reading and second user input value; retrieving, the local user record from at least one other device of the cluster of devices based on at least one user input value of the second set of user input values; and decrypting the encrypted information associated with the local user record based on a decryption key generated from at least one user input value of the second user input value.



, and the encrypted information is retrieved via the local area network; generating a decryption key based on at least one user input value of the set of user input values; and retrieving a value from a remote user record stored in a remote server based on the encrypted information and the decryption key.





All the limitations of independent claim 1, 4 and 14 are taught by the patent application except for underlined limitation, which is taught by Parmelee et al (hereinafter Parmelee) (US 20100116877) and further in view of Beddow et al (hereinafter Beddow) (US 20140172602).
Parmelee on [0022 and 0075] teaches receiving biometric input from user, and generating encrypted information for encrypting data. Thus it would have been obvious for a person of ordinary skill in the art to receive bio-metric information form user and generating encryption key for encrypting data in order to secure sensitive information of user.
Beddow on [0025] teaches retrieving and sending response from first Kiosk and Second Kiosk without utilizing internet. See on [0121] teaches the kiosk interface may prompt the customer to insert 

The mapping of dependent claims: 
Current Application 16/927,943
7
8
9
10
11
12
15
16
17
Patent Application 10764055
10
11
7
5
6
12
4
8
9



                                               Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-6, 9-11, 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Parmelee et al (hereinafter Parmelee) (US 20100116877) in view of Beddow et al (hereinafter Beddow) (US 20140172602) and further in view of Wagner et al (hereinafter Wagner) (US 20200267144).

Regarding claim 1 Parmelee teaches a system comprising (Parmelee on [0014] teaches a system and method of storing and digitally signing electronic documents with automated transaction machines ATMs); 
at least one kiosk of a cluster of kiosks (Parmelee on [0014] teaches a system comprising automated transaction machines ATMs (i.e. at least one kiosk));
and wherein the at least one kiosk [[of the cluster of kiosks]] is configured to perform operations comprising: obtaining a first set of user input values via the at least one kiosk [[of the cluster of kiosks]], the first set of user input values comprising a first biometric reading (Parmelee on [0022] teaches ATM having an input device such as a keypad or a biometric reading device which a user may use to input a required password such as a PIN, or biometric data (i.e. first set of input));
generating an encryption key based on at least one user input value of the first set of user input values (Parmelee on [0075] teaches ATM may be operative to enable a user to generate a secret key for encrypting electronic documents from a password or from biometric information inputted by the user into the ATM); 
generating encrypted information based on the encryption key (Parmelee on [0075] teaches the ATM may be operative to encrypt electronic documents stored in the digital safe deposit account using a symmetrical encryption algorithm such as DES and a secret key (i.e. encryption key). See on [0016] teaches encrypt the electronic documents such that only authorized individuals may access the electronic documents (i.e. generating encrypted information));
(Parmelee on [0040] teaches the electronic documents 42 may include for example digital certificates (i.e. authentication information). See on [0027] teaches the digital certificate to authenticate the digital signature of the electronic document. See on [0024] teaches electronic document is stored on storage server such as data store 34. See [claim 1] teaches data store is remote from the automated banking machine and is accessible to at least one server); 
updating a local user record based on the first biometric reading (Parmelee on [0087-0090] teaches after providing the biometric input from user the ATM will display type of transaction such as withdrawing cash, depositing a check, transferring value between accounts, and viewing an electronic document and for view document the ATM may immediately retrieve the electronic document stored in the "in-box" associated with the ATM and display a user interface (i.e. local record). The customer may read through the document being displayed and make any necessary inputs of information that the electronic document may require and update the document);
obtaining a second set of user input values comprising a second biometric reading and a second user input value (Parmelee on [0075] teaches prompt the user to re-enter the password and/or biometric data (i.e. re-entering bio-information or password is equivalent to second biometric along second input value));
generating a decryption key based on the second user input value (Parmelee on [0075] teaches to decrypt the electronic documents, the exemplary ATM may be operative to regenerate the secret key by prompting the user to re-enter the password and/or biometric data. See on [0022] teaches bio-metric data enables a digital signature for generating key);
decrypting the encrypted information based on the decryption key (Parmelee on [0075-0076 and 0090] teaches to decrypt the electronic documents, the exemplary ATM may be operative to regenerate the secret key by prompting the user to re-enter the password and/or biometric data).

Although Parmelee teaches ATMs (i.e. plurality of Kiosk) and encrypted information temporary stored in ‘inbox’ associated with ATM, but fails to explicitly teach wherein the at least one kiosk is in communication with one or more other kiosks of the cluster of kiosks via a local area network, storing the encrypted information in association with the local user record in another kiosk of the cluster of kiosks, sending, without accessing an Internet, a message to(Beddow Fig 5 and text on [0091] teaches a plurality of kiosks 390, 392, 394, 396 and 398 form a peer to peer grouping 375 and are configured to share digital content inventory among themselves. See on [0032] teaches the first and second point of transaction kiosks are in communication with each other via a local area network);
storing the encrypted information in association with the local user record in another kiosk of the cluster of kiosks (Beddow [0025, 0030 and 0069] teaches Kiosk having a memory for storing digital content in association with missing content source list);
 sending, without accessing an Internet, a message to(Beddow on [0025] teaches a system for sharing digital content between a point of transaction kiosk and another kiosk, both kiosks being in communication with each other through a peer-to-peer network. Further teaches receiving request from user to download a digital content from first kiosk. If the desired digital content is not stored in the memory, transmits a request over the network to the second point of transaction kiosk for the digital content (i.e. first and second kiosk communicate with each other over peer-to-peer network or local network without use of internet));
and retrieving a record value from the remote user record based on the authentication information [[decrypted from the encrypted information using the decryption key]] (Beddow on [0121] teaches the kiosk interface may prompt the customer to insert his or her credit card (i.e. authentication information in instant case interpreted in view of para [0027] of instant application). The kiosk may then prompt the customer to determine whether the digital content is to be rented or purchased, displays a list of devices registered to the customer's credit card domain and requests the customer to select from among the list of devices the device to be used to render the digital content (i.e. retrieving a value). See on [0111] teaches the process links the customer's credit card identification information to the devices in their business account to the devices in the customer's device domain such that when the customer swipes their credit card at a kiosk during a purchase or rental process, the system knows the customer and causes digital rights management (DRM License) and domain servers to create the appropriate DRM License to be associated into the digital content file allowing the file to be rendered only on devices registered to the customer's device domain).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Beddow into the teaching of Parmelee by having cluster of Kiosk communicating with each other through local network and information stored in the Kiosk. One would be motivated to do so in order to share information between different Kiosk in cost effective and efficient manner (Beddow on [0049]).
The combination of Parmelee and Beddow fails to explicitly teach wherein the message is generated based on the second biometric reading and retrieving encrypted information based on the second biometric reading of the message, how Wagner from analogous art teaches wherein the message is generated based on the second biometric reading (Wagner on [0021-0022 and 0032] teaches generating bio-metric template (i.e. message) from biometric information (i.e. second biometric reading). Further teaches generates a particular cryptographic key from a first biometric template, the mechanism will generate an identical cryptographic key from a second biometric template);
 retrieving, [[without accessing the Internet,]] the encrypted information from the other kiosk of the cluster of kiosks via the local area network based on the second biometric reading of the message (Wagner on [0088] teaches the encrypted match result (i.e. encrypted information) (which results from the comparison between two encrypted biometric templates (i.e. equivalent to biometric reading from message because biometric template is equivalent to a message generated based on biometric information)) may be provided to, and decrypted and processed by, the service provider computer 106 (i.e. other Kiosk). See also [0006] teaches biometric template comprising biometric reading to access account information (i.e. retrieving information based on biometric reading). See on [0056] teaches accessing resources based on biometric information. See on [0074] teaches upon receiving a request from an access to device to access a resource using biometric information).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Wagner into the combined teaching of Parmelee and Beddow by generating a message based on biometric information. One would be motivated to do so in order to secure sensitive data from unauthorized access (Wagner on [0007-0008]).

Regarding claim 2 the combination of Parmelee, Beddow and Wagner teaches all the limitations of claim 1 above, Parmelee further teaches wherein: updating the local user record comprises updating the local user record based on the first biometric reading such that the local user record is configured to be retrievable via a biometric reading matching the first biometric reading  (Parmelee on [0087-0090] teaches after providing the biometric input from user the ATM will display type of transaction such as withdrawing cash, depositing a check, transferring value between accounts, and viewing an electronic document and for view document the ATM may immediately retrieve the electronic document stored in the "in-box" associated with the ATM and display a user interface (i.e. local record). The customer may read through the document being displayed and make any necessary inputs of information that the electronic document may require and update the document).

Regarding claim 3 the combination of Parmelee, Beddow and Wagner teaches all the limitations of claim 1 above, Beddow further teaches wherein the encrypted information is stored at a data storage of the other kiosk in association with the local user record (Beddow [0025, 0030 and 0069] teaches Kiosk having a memory for storing digital content in association with missing content source list).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Beddow into the teaching of Parmelee by having cluster of Kiosk communicating with each other through local network and information stored in the Kiosk. One would be motivated to do so in order to share information between different Kiosk in cost effective and efficient manner (Beddow on [0049]).

Regarding claim 4 Parmelee teaches a method comprising (Parmelee on [0014] teaches a system and method of storing and digitally signing electronic documents with automated transaction machines ATMs);
obtaining a first set of user input values via at least one device of a cluster of devices, [[wherein devices of the cluster of devices are in communication via a local area network]] (Parmelee on [0022] teaches ATM having an input device such as a keypad or a biometric reading device which a user may use to input a required password such as a PIN, or biometric data (i.e. first set of input));
(Parmelee on [0075] teaches ATM may be operative to enable a user to generate a secret key for encrypting electronic documents from a password or from biometric information inputted by the user into the ATM);
generating encrypted information based on the encryption key, wherein the encrypted information is associated with a remote user record stored in a remote server (Parmelee on [0075] teaches the ATM may be operative to encrypt electronic documents stored in the digital safe deposit account using a symmetrical encryption algorithm such as DES and a secret key (i.e. encryption key). See on [0016] teaches encrypt the electronic documents such that only authorized individuals may access the electronic documents (i.e. generating encrypted information). See on [0024] teaches electronic document is stored on storage server such as data store 34. See [claim 1] teaches data store is remote from the automated banking machine and is accessible to at least one server);
updating a local user record based on at least one user input value of the first set of user input values (Parmelee on [0087-0090] teaches after providing the biometric input from user the ATM will display type of transaction such as withdrawing cash, depositing a check, transferring value between accounts, and viewing an electronic document and for view document the ATM may immediately retrieve the electronic document stored in the "in-box" associated with the ATM and display a user interface (i.e. local record). The customer may read through the document being displayed and make any necessary inputs of information that the electronic document may require and update the document);
obtaining a second set of user input values comprising a second biometric reading and a second user input value (Parmelee on [0075] teaches prompt the user to re-enter the password and/or biometric data (i.e. re-entering bio-information or password is equivalent to second biometric along second input value));
 (Parmelee on [0075 and 0079] teaches to decrypt the electronic documents (i.e. encrypted information) associated with ‘in-box’ (i.e. local record), the exemplary ATM may be operative to regenerate the secret key by prompting the user to re-enter the password and/or biometric data).
Although Parmelee teaches ATMs (i.e. plurality of Kiosk) and encrypted information temporary stored in ‘inbox’ associated with ATM, but fails to explicitly teach wherein devices of the cluster of devices are in communication via a local area network; storing the encrypted information in association with the local user record in one or more devices of the cluster of devices; retrieving, without accessing the Internet, the local user record from at least one other device of the cluster of devices based on at least one user input value of the second set of user input values, however Beddow from analogous art teaches wherein devices of the cluster of devices are in communication via a local area network (Beddow Fig 5 and text on [0091] teaches a plurality of kiosks 390, 392, 394, 396 and 398 form a peer to peer grouping 375 and are configured to share digital content inventory among themselves. See on [0032] teaches the first and second point of transaction kiosks are in communication with each other via a local area network);
storing the encrypted information in association with the local user record in another device of the cluster of devices (Beddow [0025, 0030 and 0069] teaches Kiosk having a memory for storing digital content in association with missing content source list);
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Beddow into the teaching of Parmelee by having cluster of Kiosk communicating with each other through local network and information stored in the Kiosk. One would be motivated to do so in order to share information between different Kiosk in cost effective and efficient manner (Beddow on [0049]).
Wagner on [0006] teaches biometric template comprising biometric reading to access account information (i.e. local user record). See on [0056] teaches accessing resources based on biometric information. See on [0074] teaches upon receiving a request from an access to device to access a resource using biometric information, See on [0007] teaches and in response to detecting that the user device is proximate to the access device, determining the match result using an obscured or unobscured second biometric matching information generated from a second biometric sample obtained by the access device, and the obscured first biometric matching information).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Wagner into the combined teaching of Parmelee and Beddow by generating a message based on biometric information. One would be motivated to do so in order to secure sensitive data from unauthorized access (Wagner on [0007-0008]).

Regarding claim 5 the combination of Parmelee, Beddow and Wagner teaches all the limitations of claim 4 above, Parmelee further teaches wherein retrieving the local user record comprises: determining a storage value based on the first biometric reading; and Page 284831-1483-4882.v1PATENTAttorney Docket No.: 055288-0513835retrieving the local user record using the storage value (Parmelee on [0025] teaches after a user inputs a corresponding password such as a PIN or biometric information into an input device of the ATM, the exemplary ATM may be operative to enable the user to select transaction functions of the ATM such as the dispensing of cash, transfers, deposits, bill payment, and balance inquiry. In addition the exemplary ATM may be operative to enable the user to display and digitally sign electronic documents with a private key associated with the user's financial account (i.e. retrieving value after bio-metric as an input)).
Regarding claim 6 the combination of Parmelee, Beddow and Wagner teaches all the limitations of claim 4 above, Parmelee further teaches wherein retrieving the encrypted information comprises: determining a storage value based on the biometric reading (Parmelee on [0092] teaches send the signed electronic document to one or more specified output addresses. Such a specified output address may include the original storage location where the ATM retrieved the unsigned electronic document. Such a specified output address may include a portion of shared network drive which corresponds to an electronic "out box." Such a specified output address may correspond to a network address, e-mail address, data base, URL, or any other external storage location or communication system which is operative to receive an electronic document (i.e. storage value interpreted as storage location of data in view of para [0014] of instant application). See on [0097] teaches the specified output address may correspond to a storage location that is accessible to the organization which created the unsigned document);
determining whether the local user record is retrievable based on the biometric reading (Parmelee on [0025] teaches after a user inputs a corresponding password such as a PIN or biometric information into an input device of the ATM, the exemplary ATM may be operative to enable the user to select transaction functions of the ATM such as the dispensing of cash, transfers, deposits, bill payment, and balance inquiry. In addition the exemplary ATM may be operative to enable the user to display and digitally sign electronic documents with a private key associated with the user's financial account. Further, the exemplary ATM may be operative to enable the user to access and maintain electronic documents stored in a digital safe deposit account which is associated with the user's financial account);
(Parmelee on [0025] teaches After a user inputs a corresponding password such as a PIN or biometric information into an input device of the ATM, the exemplary ATM may be operative to enable the user to select transaction functions of the ATM such as the dispensing of cash, transfers, deposits, bill payment, and balance inquiry. In addition the exemplary ATM may be operative to enable the user to display and digitally sign electronic documents with a private key associated with the user's financial account. Further, the exemplary ATM may be operative to enable the user to access and maintain electronic documents stored in a digital safe deposit account which is associated with the user's financial account. See on [0087-0088] teaches the ATM may prompt the user to provide biometric data as a password through use of a biometric reading device of the ATM,, the ATM may immediately retrieve the electronic document stored in the "in-box" associated with the ATM and display a user interface screen similar to screen 160 of FIG. 6. If more than one electronic document is present in the "in-box" the ATM may display a listing of available electronic documents to choose from).
Regarding claim 9 the combination of Parmelee, Beddow and Wagner teaches all the limitations of claim 4 above, Parmelee further teaches wherein: biometric reading is a first biometric reading; the second user input values comprises a second biometric reading (Parmelee on [0044] teaches the ATM 10 may further include a biometric reading input device 54 such as a fingerprint reader, iris scanner, retina scanner, voice recognition device, facial recognition reader or other device which is operative to enable a user to input user identifying biometric information (i.e. multiple portion of body such as retina, finger etc.). See on [0075] teaches prompting the user to re-enter the password and/or biometric data (i.e. indicating multiple times bio-metric reading));
obtaining the first biometric reading comprises measuring a first portion of a body; and obtaining the second biometric reading comprises measuring a second portion of the body (Parmelee on [0044] teaches the ATM 10 may further include a biometric reading input device 54 such as a fingerprint reader, iris scanner, retina scanner, voice recognition device, facial recognition reader or other device which is operative to enable a user to input user identifying biometric information (i.e. multiple portion of body such as retina, finger etc.). See on [0075] teaches prompting the user to re-enter the password and/or biometric data (i.e. indicating multiple times bio-metric reading)).
Regarding claim 10 the combination of Parmelee, Beddow and Wagner teaches all the limitations of claim 4 above, Parmelee further teaches wherein obtaining the biometric reading comprises measuring a portion of a body, and wherein the portion of the body comprises a finger, hand, eye, or face (Parmelee on [0044] teaches the ATM 10 may further include a biometric reading input device 54 such as a fingerprint reader, iris scanner, retina scanner, voice recognition device, facial recognition reader or other device which is operative to enable a user to input user identifying biometric information (i.e. multiple portion of body such as retina, finger etc.). See on [0075] teaches prompting the user to re-enter the password and/or biometric data (i.e. indicating multiple times bio-metric reading)).
Regarding claim 11 the combination of Parmelee, Beddow and Wagner teaches all the limitations of claim 4 above, Parmelee further teaches wherein obtaining the biometric reading comprises collecting an auditory recording from a user associated with the remote user record (Parmelee on [0044] teaches the ATM 10 may further include a biometric reading input device 54 such as a fingerprint reader, iris scanner, retina scanner, voice recognition device (i.e. auditory recording), facial recognition reader or other device which is operative to enable a user to input user identifying biometric information (i.e. multiple portion of body such as retina, finger etc.). See on [0075] teaches prompting the user to re-enter the password and/or biometric data (i.e. indicating multiple times bio-metric reading)).

13 the combination of Parmelee, Beddow and Wagner teaches all the limitations of claim 4 above, Beddow further teaches wherein the cluster of devices comprises a local area network server, and wherein the encrypted information is stored in the local area network server (Beddow on [0027] teaches the first and second point of transaction kiosks are in communication with a processor of a content management server, and the first point of transaction kiosk communicates a request for content to the processor of the content management server, which server then transmits a message to the processor of the first point of transaction kiosk instructing the processor of the first point of transaction kiosk to communicate with the processor of the second point of transaction kiosk to request the desired digital content. See on [0058 and 0070] teaches encrypted content stored on server).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Beddow into the teaching of Parmelee by having cluster of Kiosk communicating with each other through local network and information stored in the Kiosk. One would be motivated to do so in order to share information between different Kiosk in cost effective and efficient manner (Beddow on [0049]).

Regarding claim 14 Parmelee teaches A non-transitory, computer-readable media storing instructions that, when executed by one or more processors, effectuate operations comprising (Parmelee on [0117] teaches computer readable memory for storing instruction executed by a computer);
obtaining, via at least one device of a cluster of devices, a set of user input values comprising a first biometric reading and a first user input value (Parmelee on [0022] teaches ATM having an input device such as a keypad or a biometric reading device which a user may use to input a required password such as a PIN, or biometric data (i.e. set of input). See on [0075] teaches user enter password (i.e. first input value) and/or bio-metric (i.e. first biometric));
wherein: the local user record was updated based on a prior biometric reading obtained via one or more devices of the cluster of devices (Parmelee on [0087-0090] teaches after providing the biometric input from user the ATM will display type of transaction such as withdrawing cash, depositing a check, transferring value between accounts, and viewing an electronic document and for view document the ATM may immediately retrieve the electronic document stored in the "in-box" associated with the ATM and display a user interface (i.e. local record). The customer may read through the document being displayed and make any necessary inputs of information that the electronic document may require and update the document (i.e. updating record based on input)); 
generating a decryption key based on the first user input value (Parmelee on [0075] teaches to decrypt the electronic documents, the exemplary ATM may be operative to regenerate the secret key by prompting the user to re-enter the password and/or biometric data. See on [0022] teaches bio-metric data enables a digital signature for generating key);
decrypting the encrypted information based on decryption key (Parmelee on [0075] teaches to decrypt the electronic documents, the exemplary ATM may be operative to regenerate the secret key by prompting the user to re-enter the password and/or biometric data) 

Although Parmelee teaches ATMs (i.e. plurality of Kiosk) and encrypted information temporary stored in ‘inbox’ associated with ATM, but fails to explicitly teach sending(Beddow on [0025] teaches a system for sharing digital content between a point of transaction kiosk and another kiosk, both kiosks being in communication with each other through a peer-to-peer network. Further teaches receiving request from user to download a digital content from first kiosk. If the desired digital content is not stored in the memory, transmits a request over the network to the second point of transaction kiosk for the digital content);
 retrieving, encrypted information associated with a local user record based on the sending of the data (Beddow on [0025] teaches if the requested digital content is stored in the memory of the second point of transaction kiosk and if so, transmits the requested digital content to the first point of transaction kiosk over the network , and the first point of transaction kiosk delivers the requested digital content to the customer. See on [0070] teaches providing encrypted content);
and the encrypted information is retrieved via the local area network (Beddow on [0025] teaches if the requested digital content is stored in the memory of the second point of transaction kiosk and if so, transmits the requested digital content to the first point of transaction kiosk over the network (i.e. local network without internet), and the first point of transaction kiosk delivers the requested digital content to the customer. See on [0070] teaches providing encrypted content);

Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Beddow into the teaching of Parmelee by having cluster of Kiosk communicating with each other through local network and information stored in the Kiosk. One would be motivated to do so in order to share information between different Kiosk in cost effective and efficient manner (Beddow on [0049]).
The combination of Parmelee and Beddow fails to explicitly teach wherein the data is determined based on the first biometric reading, however Wagner from analogous art teaches 
(Wagner on [0021-0022 and 0032] teaches generating bio-metric template (i.e. message) from biometric information (i.e. biometric reading). Further teaches generates a particular cryptographic key from a first biometric template, the mechanism will generate an identical cryptographic key from a second biometric template).

Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Wagner into the combined teaching of Parmelee and Beddow by generating a message based on biometric information. One would be motivated to do so in order to secure sensitive data from unauthorized access (Wagner on [0007-0008]).

Regarding claim 15 the combination of Parmelee, Beddow and Wagner teaches all the limitations of claim 14 above, Beddow further teaches wherein a version of the local user record in a data storage of a computing device is updated based on the prior biometric reading without accessing the Internet (Beddow on [0025] teaches if the requested digital content is stored in the memory of the second point of transaction kiosk and if so, transmits the requested digital content to the first point of transaction kiosk over the network (i.e. local network without internet), and the first point of transaction kiosk delivers the requested digital content to the customer. See on [0049] teaches the servers 15 of management portion 10 may be updated with information from content delivery portion 5 with information appropriate to the delivery of the content in the ongoing running of the business).
Regarding claim 16 the combination of Parmelee, Beddow and Wagner teaches all the limitations of claim 14 above, Parmelee further teaches wherein: the encrypted information, when decrypted by the decryption key, comprises unencrypted information associated with the remote user (Parmelee on [0075] teaches enable a user to generate a secret key for encrypting electronic documents from a password or from biometric information inputted by the user into the ATM. To decrypt the electronic documents (i.e. decrypting information result in unencrypted form of information));
a second prior user input value is obtained via at least one device of the cluster of devices, wherein the second prior user input value is obtained before the set of user input values is obtained (Parmelee on [0075] teaches To decrypt the electronic documents, the exemplary ATM may be operative to regenerate the secret key by prompting the user to re-enter the password and/or biometric data);
 an encryption key is generated based on the second prior user input value (Parmelee on [0075] teaches ATM may be operative to enable a user to generate a secret key for encrypting electronic documents from a password or from biometric information inputted by the user into the ATM);
the unencrypted information is encrypted based on the encryption key (Parmelee on [0075] teaches ATM may be operative to enable a user to generate a secret key for encrypting electronic documents from a password or from biometric information inputted by the user into the ATM);
 and the encrypted information is stored in association with the local user record (Beddow [0025, 0030 and 0069] teaches Kiosk having a memory for storing digital content in association with missing content source list).
Regarding claim 17 the combination of Parmelee, Beddow and Wagner teaches all the limitations of claim 14 above, Parmelee further teaches the operations further comprising: sending an authentication request to a remote server based on the encrypted information; and receiving a confirmation message from the remote server indicating that an authentication criterion is satisfied based on the sending of the authentication request (Parmelee on [0109] teaches the digital signature network may further be operative to authenticate the provided user specific information by contacting a credit reporting service 720 or other database of user information to compare and validate the provided user specific information. If the user specific information is invalid, inconsistent, or is otherwise suspect, the exemplary digital signature network may return a message to the ATM which is representative of a denial to generate a digital certificate for the user. Such a message may indicate the reasons for the denial).
Regarding claim 18 the combination of Parmelee, Beddow and Wagner teaches all the limitations of claim 14 above, Parmelee further teaches wherein at least one user input value of the set of user input values is obtained from a mobile computing device (Parmelee on [0070] teaches receiving input from mobile computing device).
Regarding claim 20 the combination of Parmelee, Beddow and Wagner teaches all the limitations of claim 14 above, Parmelee further teaches wherein the first user input value comprises a scan of a body part, and wherein the data comprises a set of values determined from visual features of the scan  (Parmelee on [0044] teaches the ATM 10 may further include a biometric reading input device 54 such as a fingerprint reader, iris scanner, retina scanner (i.e. visual feature), voice recognition device (i.e. auditory recording), facial recognition reader or other device which is operative to enable a user to input user identifying biometric information (i.e. multiple portion of body such as retina, finger etc.).


Claims 7-8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Parmelee et al (hereinafter Parmelee) (US 20100116877) in view of Beddow et al (hereinafter Beddow) (US 20140172602) in view of Wagner et al (US 20200267144) and further in view of Himabindu et al (US 20200065459)
Regarding claim 7 the combination of Parmelee, Beddow and Wagner teaches all the limitations of claim 4 above, the combination fails to explicitly teach determining whether an expiration time (Himabindu on [0131 and 0148-0149] teaches the parameters received may be continuously evaluated or evaluated on a periodic or aperiodic basis to determine whether a time period for which biometric data is active and available for use in authenticating a user has expired. Response to determining that a time period has expired, the biometric data and/or biometric response data may be deleted in step 428. Accordingly, if the user desires to use biometric data for authentication after expiration of the time period, he or she may have to re-register or again provide biometric data for use in comparison because earlier provided biometric data will have been deleted upon expiration of the designated time period).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Himabindu into the combined teaching of Parmelee, Beddow and Wagner by deleting encrypted information based on time expiry. One would be motivated to do so in order to provide dynamically generated authentication information for use in processing various types of events in order to increase security (Himabindu on [0002]).
Regarding claim 8 the combination of Parmelee, Beddow, Wagner and Himabindu teaches all the limitations of claim 7 above, Himabindu further teaches further comprising: receiving a user-selected time value; and setting the expiration time threshold based on the user-selected time value (Himabindu on [0131 and 0148-0149] teaches the parameters received may be continuously evaluated or evaluated on a periodic or aperiodic basis to determine whether a time period for which biometric data is active and available for use in authenticating a user has expired. Response to determining that a time period has expired, the biometric data and/or biometric response data may be deleted in step 428. Accordingly, if the user desires to use biometric data for authentication after expiration of the time period, he or she may have to re-register or again provide biometric data for use in comparison because earlier provided biometric data will have been deleted upon expiration of the designated time period).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Himabindu into the combined teaching of Parmelee and Beddow by deleting encrypted information based on time expiry. One would be motivated to do so in order to provide dynamically generated authentication information for use in processing various types of events in order to increase security (Himabindu on [0002]).
Regarding claim 19 the combination of Parmelee, Beddow and Wagner teaches all the limitations of claim 14 above, the combination fails to explicitly teach obtaining a previous biometric reading; retrieving candidate authentication information based on the previous biometric reading; and receiving a message from the remote server indicating that the candidate authentication information does not satisfy an authentication criterion, however Himabindu from analogous art teaches the operations further comprising: obtaining a previous biometric reading; retrieving candidate authentication information based on the previous biometric reading; and receiving a message from the remote server indicating that the candidate authentication information does not satisfy an authentication criterion (Himabindu on [0049] teaches a user may provide a fingerprint, iris scan, voice print, or the like. The biometric data may be stored by the temporary biometric data authentication module 112f for a predetermined time period (e.g., 1 day, 4 hours, 30 days, or the like). During the time period for which the biometric data is stored, the authentication module 112a may request biometric data from a user in order to authenticate a user and may compare received biometric data to the stored biometric data in order to determine whether the user should be authenticated. After expiration of the predetermined time period, the stored biometric data may be deleted by the temporary biometric authentication module 112f such that biometric data can no longer be used to authenticate the user without again providing biometric data for storage and comparison).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Himabindu into the combined teaching of Parmelee, Beddow and Wagner by authentication information based on previous bio-metric information. One would be motivated to do so in order to provide dynamically generated authentication information for use in processing various types of events in order to increase security (Himabindu on [0002]).

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Parmelee et al (hereinafter Parmelee) (US 20100116877) in view of Beddow et al (hereinafter Beddow) (US 20140172602) in view of Wagner et al (US 20200267144) and further in view of Crews et al (hereinafter Crews) (US 8608057).

Regarding claim 12 the combination of Parmelee, Beddow and Wagner teaches all the limitations of claim 4 above, Parmelee further teaches wherein: the first set of user input values comprises a number (Parmelee on [0044] teaches The input device(s) such as a keypad 50 and selection buttons 52 may enable users to enter operational inputs such as a personal identification number (PIN) corresponding to an account).
The combination of Parmelee, Beddow and Wagner fails to explicitly teaches the encrypted information is decrypted based on the number, however crews from analogous art teaches and the encrypted information is decrypted based on the number (Crews on [Col 33 line 5-10] teaches PIN number used to decrypt information).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Crews into the combined teaching of Parmelee, Beddow and Wagner by (Crews on [Col 1 line 30-45]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOEEN KHAN whose telephone number is (571)272-3522.  The examiner can normally be reached on 7AM-5PM EST M-TH Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOEEN KHAN/               Examiner, Art Unit 2436                                                                                                                                                                                         
/SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436